Citation Nr: 0412874
Decision Date: 05/18/04	Archive Date: 07/21/04
DOCKET NO. 00-03 940                        DATE MAY 18 2004

On appeal from the Department of Veterans Affairs Medical & Regional Office Center in Fort Harrison, Montana

THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder.

2. Entitlement to a total rating for compensation based upon individual unemployability.

(The issue of entitlement to effective date earlier than December 28, 1998, for an evaluation in excess of 10 percent for post-traumatic stress disorder is the subject of a separate decision.)

REPRESENTATION

Appellant represented by: Keith D. Snyder, Attorney at Law



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 1999 rating decision of the Fort Harrison, Montana, Department of Veterans Affairs (VA) Medical & Regional Office Center (RO). The RO continued the 10 percent evaluation for post-traumatic stress disorder.

The Board notes that this appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C. VA will notify the veteran if further action is required on his part.

REMAND

During the appeal, in a January 2002 rating decision, the RO granted a 30 percent evaluation for post-traumatic stress disorder, effective December 28, 1998. In an October 2002 decision, the Board granted a 50 percent evaluation for post-traumatic stress disorder and denied an evaluation in excess of 50 percent. In that decision, the Board also stated that the veteran had raised a claim for a total rating for compensation based upon individual unemployability and referred the issue to the RO for initial consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995).

-2



The veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). In October 2003, the Secretary of V A and the veteran (the parties) filed a joint motion to vacate the October 2002 Board decision and remand the case, asserting the following bases for the remand, in part; (1) the Board failed to ensure that the requirements set forth in VA's amended duty to notify statute and regulations had been met; and (2) the Board should have remanded, and not referred, the issue of entitlement to a total rating for compensation based upon individual unemployability pursuant to Roberson v. Principi, 251, F.3d 1378, 1384 (Fed. Cir. 2001). The Court granted the joint motion that same month. The case has been returned to the Board for further appellate review.

As to the first argument, the parties noted that section 5103(a), title 38, U.S. Code, as amended by the Veterans Claims Assistance Act of2000 (VCAA), provides the following:

Upon receipt of a complete or substantially complete application, the Secretary shall notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, the Secretary shall indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary, in accordance with section 51 03A of this title and any other applicable provisions of law, will attempt to obtain on behalf of the claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) (adding an additional duty on VA to request "that the claimant provide any evidence in the claimant's possession that pertains to the claim").

In this case, the veteran has not been provided with a letter addressing the evidence necessary to substantiate his claims for entitlement to an evaluation in excess of

- 3 



50 percent for post-traumatic stress disorder and entitlement to a total rating for compensation based upon individual unemployability and, in the same document, which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf in connection with these claims. See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). Additionally, the veteran has not been requested to provide any evidence in his possession that pertains to the claims. Thus, the Board finds that the veteran must be provided with the above notice prior to its consideration of the veteran's claims.

. As to the second argument, the parties asserted that the claim for a total rating for compensation based upon individual unemployability should have been remanded, and not referred, and cited to Roberson for this proposition. The Board has thoroughly reviewed that case, which held the following:

Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 3 8 C.F .R. § 3.155(a) is met and the VA must consider [a total rating for compensation based upon individual unemployability].

Roberson, 251 F.3d at 1384. The Board is perplexed how this holding would indicate that if the Board first noted the reasonably-raised issue of a total rating for compensation based upon individual unemployability, why it would have to remand the issue, as opposed to refer it, to the RO for initial consideration. The Board has jurisdiction over claims when there has been a rating decision, a notice of disagreement, a statement of the case, and substantive appeal that address the issue. See 38 C.F.R. § 20.200 (2003) (appeal before Board consists of timely filed notice of disagreement in writing, and after the issuance of a statement of the case, a substantive appeal). Additionally, the Court has concluded that the Board has jurisdiction to remand an issue when there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial is received and a statement of the

- 4



case has not been issued at the time the case comes to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). There has been no rating decision and no notice of disagreement as to this issue as of the date of this remand.

Regardless of the Board's belief that referral of the issue of total rating for compensation based upon individual unemployability was the appropriate action at the time of its September 2002 decision, the Board is required by the law-of-the case doctrine to comply with a Court Order and must remand the veteran's claim for a total rating for compensation based upon individual unemployability for the RO to consider it. See Browder v. Brown, 5 Vet. App. 268, 270 (1993) (once a matter has been decided by an appellate court, the lower tribunal "is without power to do anything which is contrary to either the letter or spirit of the mandate construed in light of the opinion of the court deciding the case." (quoting City of Cleveland v. Federal Power Commission, 182 U.S. App. D.C. 346, 561 F.2d 344,346 (D.C. Cir. 1977))).

Finally, the Board notes that the veteran was last examined for post-traumatic stress disorder in July 2001 and finds that a current examination is warranted.

Accordingly, the case is hereby REMANDED to the RO for the following action:

1. The RO should provide the veteran with the notice requirements of the VCAA, to include notifying him and his representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims for entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder and entitlement to a total rating for compensation based upon individual unemployability and informing him of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. Additionally, the veteran should

- 5 



be informed to provide any evidence in his possession that pertains to the claims.

2. The RO should schedule the veteran for a VA examination in connection with the claim for entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder. The examiner is asked to review all the evidence of record, including the medical records relied upon by the Social Security Administration in granting the veteran disability benefits for organic mental disorder, complex partial seizures, dysthymia, and history of drug and alcohol abuse. Care should be taken by the examiner such that he or she should address the symptoms that are applicable to the veteran's service-connected disability. The examiner is informed that the veteran is service-connected for post-traumatic stress disorder and no other psychiatric disorder, to include an organic mental disorder. The examiner is asked to delineate, to the extent feasible, the veteran's current symptoms that are reasonably attributable to the post-traumatic stress disorder and to assign a GAF score that relates only to the post-traumatic stress disorder symptoms. If the examiner is unable to do so, please so state. Any opinion expressed in the examination report should be accompanied by a written rationale with supporting reference to evidence in the claims file and/or sound medical principles.

3. The RO should adjudicate the veteran's claim for a total rating for compensation based upon individual unemployability. The RO is free to do any development it finds necessary in connection with this claim. The Board notes that this issue is not in appellate status. If

- 6 



an appeal has been perfected as to this issue, should this issue should be returned to the Board for appellate review.

4. The RO should subsequently adjudicate the claim for entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder.

5. The RO and the veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court. The Court has stated that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance with requisite appellate procedures.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999). If the veteran is in receipt of treatment for his post-traumatic stress disorder, he is asked to inform VA of such information.

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans

- 7 



Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1l00(b) (2003).

- 8 




